 


109 HRES 661 IH: Encouraging States to establish programs to award high school diplomas to veterans who left high school before receiving diplomas in order to serve in the Armed Forces during a time of war.
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 661 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Pallone (for himself, Mrs. Jones of Ohio, Mr. Fitzpatrick of Pennsylvania, Mr. Salazar, Mr. Grijalva, Ms. Harris, Mrs. McCarthy, and Mrs. Christensen) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Encouraging States to establish programs to award high school diplomas to veterans who left high school before receiving diplomas in order to serve in the Armed Forces during a time of war. 
 
Whereas in October 2000, New Jersey established Operation Recognition, a program to honor veterans of World War I, World War II, the Korean War, and the Vietnam War who left high school in order to join the Armed Forces and never received high school diplomas; 
Whereas through Operation Recognition the State of New Jersey will award a high school diploma to any veteran residing in New Jersey who left a high school located in New Jersey before graduating to enter the Armed Forces during World War I, World War II, the Korean War, or the Vietnam War; and 
Whereas New York, Connecticut, Florida, Georgia, Iowa, Massachusetts, Minnesota, Nebraska, North Carolina, Wisconsin, and West Virginia have established programs similar to Operation Recognition: Now, therefore, be it 
 
That the House of Representatives encourages each State to establish a program similar to Operation Recognition, to award high school diplomas to veterans who left high school in order to serve in the Armed Forces during a time of war and who never received high school diplomas. 
 
